Case 2:20-cv-00509-ARR-SJB Document 23 Filed 09/15/20 Page 1 of 1 PageID #: 88

                                  CIVIL MINUTE ENTRY

BEFORE:                        Magistrate Judge Steven M. Gold


DATE:                          September 15, 2020


TIME:                          11:00 a.m.


DOCKET NUMBER(S):              CV 19-509 (ARR)



NAME OF CASE(S):
                               Sessoms v. The County of Suffolk et al


FOR PLAINTIFF(S):              Kelton


FOR DEFENDANT(S):              Skorupa


                               THE COURT WILL HOLD A FURTHER CONFERENCE
NEXT CONFERENCE(S):            AT 10:00 AM ON DECEMBER 1, 2020 AT 10:00 AM.


FTR/COURT REPORTER:
                               N/A

TELEPHONIC-INITIAL CONFERENCE RULINGS:

The case management schedule proposed by the parties, calling among other things for completion of
fact discovery by March 15, 2021, disclosure of plaintiff's expert reports by April 15, 2021, and
disclosure of defendants' expert reports by April 30, 2021, is approved.

Defendants will submit a letter withdrawing all affirmative defenses they agree do not apply by
September 29, 2020.

THE COURT WILL HOLD A FURTHER CONFERENCE AT 10:00 AM ON DECEMBER 1, 2020
AT 10:00 AM.

Counsel shall be prepared to discuss whether scheduling a settlement conference might be productive
as well as whether the case might be resolved by a dispositive motion based on stipulated facts.
